Citation Nr: 0431985	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-32 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
osteoarthritis and chondromalacia of the left knee.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran had various periods of service with the Army 
National Guard, totaling approximately 24 years between 
October 1953 and June 1989.  He was serving on inactive duty 
for training in September 1980 when he sustained injury to 
the left knee.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  By this rating, 
the RO established service connection for the left knee 
disability and assigned an initial rating of 10 percent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's left knee disability shows a range of 
motion from 10 to 90 with pain; there is no objective 
evidence of subluxation or lateral instability, and a 
meniscal tear was ruled out on magnetic resonance imaging 
(MRI), conducted privately in August 2003.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for residuals of a left knee disability have not been 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  In considering the 
severity of a disability it is essential to trace the medical 
history of the disability.  38 C.F.R. §§ 4.1 4.2.  

As noted above, the originating agency established 
entitlement to service connection for a left knee disability 
by virtue of the February 2003 rating decision.  Evidence to 
be considered in the appeal of an initial assignment of a 
rating disability is not limited to that reflecting the then 
current severity of the disorder. Fenderson v. West, 12 Vet. 
App. 119 (1999).  Compare Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) [where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation is disputed, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

The veteran was assigned a 10 percent evaluation under the 
provisions of 38 C.F.R.§ 4.71a, Codes 5003 and 5260 for 
osteoarthritis and limitation of flexion.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code, unless the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

With respect to limitation of motion, an evaluation of 10 
percent requires flexion limited to 45 degrees and extension 
limited to 10 degrees.  The next higher evaluation of 20 
percent for limitation of motion requires flexion limited to 
30 degrees or extension to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

Separate ratings under diagnostic code 5260 (leg limitation 
of flexion) and diagnostic code 5261 (leg, limitation of 
extension), both currently codified in 38 C.F.R. § 4.71a, may 
be assigned for disability of the same joint.  VAOPGCPREC 9-
2004 (September 17, 2004).  

With respect to recurrent subluxation and lateral 
instability, a 10 percent rating is assigned for knee 
impairment that is slight in degree.  A 20 percent evaluation 
is assigned where this type of knee impairment is moderate in 
degree.  The next higher evaluation of 30 percent requires 
severe instability.  38 C.F.R. § 4.71a, Code 5257.  
Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. 
App. 354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).  Diagnostic 
Code 5257 is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

If the medical evidence shows that the veteran has arthritis 
of a joint and where the diagnostic code applicable to his 
disability is not based upon limitation of motion, a separate 
rating for under Diagnostic Code 5003 may be assigned only if 
there is "additional disability" due to limitation of 
motion.  VAOPGCPREC 23-97.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337, the 
Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

Factual Background

The veteran has stated that his left knee disability is 
productive of giving way, locking and instability.  He also 
reported that he has chronic left knee pain with remissions 
and  fluctuating intensity of pain.  Pain also increases 
directly proportionate to amount of ambulation.  This 
information was provided at the time of the January 2003 VA 
examination.  

When examined in January 2003, the veteran's left knee 
disability showed a range of motion from 0 to 118 degrees.  
The veteran demonstrated pain from 90 to 118 degrees of 
flexion.  There was no objective evidence of subluxation or 
lateral instability.  A review of the record confirmed a 
diagnosis of degenerative joint disease with chondromalacia 
patella. 

In August 2003, the veteran was treated privately for an 
exacerbation of left knee symptoms.  At that time, he 
demonstrated a range of motion from 10 to 90 degrees during 
an exacerbation of his left knee disability.  Although the 
presence of a meniscal tear was considered, a meniscal tear 
was ruled out by MRI, conducted privately in August 2003.  

Progress notes dated later in August 2003 show that the 
veteran was able to perform his exercises without problems 
and tolerated his treatment well.  He was observed to be able 
to use a bicycle for 10 minutes without any difficulty.  
Improvement in his left knee condition was indicated.  

Analysis

The veteran has been found to have osteoarthritis of the left 
knee, confirmed by diagnostic tests.  Although he has 
limitation of motion of the left knee, that limitation is not 
considered compensable under Diagnostic Codes 5260 and 5261.  
Consequently, the veteran is not entitled to a higher initial 
rating for limitation of motion.  In addition, the Board 
observes that consideration of separate ratings for 
limitation of flexion and limitation of extension does not 
result in a higher rating in the instant case.  

The veteran has not demonstrated lateral instability or 
recurrent subluxation in his VA or private medical 
examinations.  Thus, entitlement to an increased or even a 
separate rating under the provisions of 38 C.F.R. § 4.71a, 
Code 5257, is not established.  

The Board observes that a major feature of the veteran's 
service-connected disability picture is pain.  The VA January 
2003 VA examination report shows that the point at which pain 
begins is 90 degrees of flexion.  In addition, limitation of 
extension, limited to 10 degrees, was noted on private 
examination, conducted in August 2003.  The veteran has not 
demonstrated functional loss due to pain, swelling or other 
factors that is equivalent to the next higher disability 
rating.  In other words, he has not shown that pain is 
productive of limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.  

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain in this case.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  Despite the veteran's complaints, the 
recent medical evidence shows that he is, at most, mildly 
disabled from a functional standpoint.  There are no findings 
of quadriceps or calf atrophy, suggesting he remains able to 
use his left leg muscles in a normal fashion despite his knee 
disorder.  Although he clearly has some functional loss, as 
evidenced by the fact that he limps and uses a cane, it is 
equally clear that he retains significant physical 
capabilities as evidenced by the 2003 physical therapy notes 
showing his ability to ride a bicycle without complaint.  
There is some decreased muscle strength on the left, but this 
is very mild, since the VA examination reported 4.5/5 
strength.  This minimal abnormal finding, in conjunction with 
the other minimal findings, and the veteran's complaints of 
pain, are adequately compensated for by the current 10 
percent rating. 

The Board has considered whether other diagnostic codes 
pertinent to knee disabilities provide the basis for an 
increased rating, but they do not.

Diagnostic Code 5256 for ankylosis of the knee provides a 30 
percent disability rating where the knee is ankylosed in full 
extension or in slight flexion between zero and 10 degrees.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  The veteran is able to move his knee, albeit 
with some limitation, so it is clearly not ankylosed.  
Therefore, Diagnostic Code 5256 is not appropriate to the 
veteran's service-connected disability.

Diagnostic Code 5258 for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint provides a maximum disability rating of 20 percent.  
The medical evidence shows no evidence of locking of the 
knee, nor dislocation of the semilunar cartilage.  Therefore, 
Diagnostic Code 5258 is not appropriate to the veteran's 
service-connected disability.

Diagnostic Code 5262 pertains to impairment of the tibia and 
fibula.  There is no medical evidence showing the veteran has 
any such impairment, or malunion or nonunion of the tibia.  
Therefore, Diagnostic Code 5262 is not appropriate to the 
veteran's service-connected disability.

Diagnostic Code 5263 provides a maximum disability rating of 
10 percent for traumatic acquired genu recurvatum with 
weakness and insecurity in weight-bearing.  Therefore, this 
diagnostic code does not provide the basis for assignment of 
a higher rating.

The preponderance of the evidence being against the veteran's 
claim for a higher rating, the evidence is not equally 
balanced, and the veteran's claim must be denied.



Extraschedular Rating

The veteran's case is not exceptional and his disability 
ratings are not inadequate.  He is not shown to have required 
any recent hospitalizations for his service-connected left 
knee disability.  He experienced an exacerbation of his left 
knee symptoms that was treated privately in August 2003; 
however, his physician noted improvement with treatment.  
Furthermore, the veteran's service-connected disability is 
not show to be productive of marked impairment of his 
occupational activities.  In view of the foregoing, referral 
for consideration of an extraschedular rating is not 
appropriate at this time.

Veterans Claim Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In the veteran's case, the VCAA notice was sent in September 
2002, prior to the initial RO decision, in February 2003.  In 
this letter, the RO informed the veteran of its duty to 
explain to him the information or evidence needed to grant 
the claim for service connection.  The letter discussed VA's 
duty to assist the veteran to obtain evidence for the claim 
and what was required of him with regard to the claim of 
entitlement to service connection for left knee disability.  
He was informed that to establish the benefit, the evidence 
had to show an injury in military service; or a disease that 
began in or was made worse during military service; or an 
event in service causing injury or disease; or a current 
physical or mental disability; or a relationship between his 
current disability and an injury, disease, or event in 
service.  

In this letter, the RO afforded the veteran details about the 
kind of evidence that tended to show entitlement.  The 
veteran was informed of the allocation of burdens of 
obtaining the needed information.  The RO stated that it 
would get his service medical records, and the veteran was 
asked to supply his DD Form 214 and any service records that 
he might have in his possession.  He was asked to tell VA 
about any other information or evidence he wanted it to get 
for him.  

The development accomplished by the RO resulted in a grant of 
service connection for left knee disability in February 2003.  
In May 2003, the veteran expressed disagreement with the 
initial rating of 10 percent.  

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003 (December 22, 2003).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the veteran has not 
alleged he has received any VA treatment.  He has submitted 
some private treatment records, but he has not alleged any 
other, unobtained private records exist.  The Board is not 
aware, therefore, of a basis for speculating that any other 
relevant private or VA records exist that have not been 
obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.



The RO provided the veteran appropriate VA examination in 
2003.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
knee disorder since he was last examined.  The veteran has 
not reported receiving any recent treatment (other than the 
private treatment in August 2003, which records he 
submitted), and there are no records suggesting an increase 
in disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

An initial rating higher than 10 percent for osteoarthritis 
and chondromalacia patella of the left knee is denied.  


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



